Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 11/2/2018.
This communication is the first action on the merits.
Claims 1-20 is/are currently pending and have been examined in this application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2019, is acknowledged and considered by the Examiner. 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-20 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 15 recites “a computer-implemented user interface” and “for presentation in the computer-implemented interface”, it is unclear if the elements are referring to the same “interface”. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  The Office is interpreting the limitation as the same “interface”. Appropriate correction is required.

Claims 16-20 depend on claim 15 and do not cure the aforementioned deficiencies of claim 11, and thus, claims 12 is rejected for the reasons set forth above regarding claim 11 as a result.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 10 recites "One or more computer-storage media". The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, while the specification discloses a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, as is the case here. Here, as seen in Applicant’s specification, paragraph [0153] Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device 2000. Computer storage media does not comprise signals per se. [0154] Communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism, and includes any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of any of the above should also be included within the scope of computer-readable media.
However, the claims do not specifically exclude transitory signals, under the broadest reasonable interpretation. As such, Claim 10, and 11-14 which depend on 10, is/are rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01. 

Further, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recite,
“A method of managing modifications to an allocation, comprising: 
generating a plurality of deltas to represent the modifications to the allocation; 
determining a precedence for applying selective ones of the plurality of deltas based on one or more rules; 
applying the plurality of deltas to the allocation according to the precedence to generate an allocation instance; and 
adapting the allocation instance into a predetermined location of a ....”  
Claim 10 recite,
“..., implement a method of managing modifications to an allocation, comprising: 
generating a plurality of deltas to represent modifications to the allocation; 
proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules, comprising: 
applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and 
for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and 
adapting the allocation instance into a predetermined location of a ....”  
Claim 15 recite, 
“...for managing modifications to an allocation, comprising: ... stores a plurality of deltas generated to represent the modifications to the allocation; ... that: 
generate the plurality of deltas to represent the modifications to the allocation; 
determine a precedence for applying selective ones of the plurality of deltas based on one or more rules; 
apply the plurality of deltas to the allocation according to the precedence to generate an allocation instance; 
adapt the allocation instance for presentation in a predetermined location of ...; and 
communicate the adapted allocation instance to ....”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …generating a plurality of deltas to represent the modifications to the allocation...determining a precedence for applying selective ones of the plurality of deltas based on one or more rules...applying the plurality of deltas to the allocation according to the precedence to generate an allocation instance...proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules...adapting the allocation instance into a predetermined location ...communicate the adapted allocation instance...., under the broadest reasonable interpretation, generating a plurality of deltas to represent the modifications to the allocation...determining a precedence for applying selective ones of the plurality of deltas based on one or more rules...applying the plurality of deltas to the allocation according to the precedence to generate an allocation instance...proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules...adapting the allocation instance into a predetermined location ..., and a human reasonably using pen and paper to, ...communicate the adapted allocation instance...,; therefore, the claims are directed to a mental process. 

The limitations regarding, …generating a plurality of deltas to represent modifications to the allocation; proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; …, under the broadest reasonable interpretation, may be interpreted as, managing human resource allocation and budgeting, which is commercial or legal interactions and managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

The limitations regarding, …generating a plurality of deltas to represent modifications to the allocation; proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules, comprising: applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; …, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 15: user interface, One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, A system, one or more memory devices that store a database, wherein the database, one or more processors, a computer-implemented user interface, a user device for presentation in the computer-implemented interface

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, 

Additionally, with respect to the elements,  generating a plurality of deltas..., adapting the allocation instance into..., communicate the adapted allocation instance to..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – generating a plurality of deltas..., data output –adapting the allocation instance into..., communicate the adapted allocation instance to....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0136] As described above with regard to FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16 [0141] FIGs. 13, 14, and 15, allocation data may be presented in a user interface in different ways, such as a view of all values, a view of all non-zero values, and a delta timeline view. Additionally, a user may request various reports, as described above with regard to FIG. 16.  [0143] System 1900 includes a client device 1902, a server 1904, a database 1908, and a network 1906. In some embodiments, system 1900 includes a cloud 1910. Client device 1902 may comprise a computing device 2000 as described below with regard to FIG. 20. Client device 1902 may include a desktop computer, a laptop computer, a smartphone, or other type of computing device capable of communicating with server 1904 via network 1906. Server 1904 may include one or more processors and one or more memories, and may communicate with client device 1902 and database 1908. In some embodiments, server 1904 is a virtual server that runs in cloud 1910. Database 1908 may comprise one or more data storage devices. In an embodiment, database 1908 is a part of server 1904. In some embodiments, database 1908 resides in cloud 1910. [0147] Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory [0148] Each block of the methods discussed herein comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media. The methods may be provided by a standalone application, a service or hosted service (standalone or in combination with another hosted service), or a plug-in to another product, to name a few. [0149] an exemplary operating environment in which aspects of the technology presented herein may be implemented is described below in order to provide a general context for various aspects of the technology presented herein. Referring to FIG. 20 in particular, an exemplary operating environment for implementing aspects of the technology presented herein is shown and designated generally as computing device 2000. Computing device 2000 is but one example of a suitable computing environment and is not intended to suggest any limitation as to the scope of use or functionality of aspects of the technology described herein. Neither should the computing device 2000 be interpreted as having any dependency or requirement relating to any one or combination of components illustrated. [0150] Aspects of the technology provided herein may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device. Generally, program modules including routines, programs, objects, components, data structures, etc., refer to code that perform particular tasks or implement particular abstract data types. Aspects of the technology described herein may be practiced in a variety of system configurations, including hand-held devices, consumer electronics, general-purpose computers, more specialty computing devices, etc. Aspects of the technology described herein may also be practiced in distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network [0151] With reference to FIG. 20, computing device 2000 includes a bus 2010 that directly or indirectly couples the following devices: memory 2012, one or more processors 2014, one or more presentation components 2016, input/output (I/O) ports 2018, input/output components 2020, and an illustrative power supply 2022. Bus 2010 represents what may be one or more busses (such as an address bus, data bus, or combination thereof). Although the various blocks of FIG. 20 are shown with lines for the sake of clarity, in reality, delineating various components is not so clear, and metaphorically, the lines would more accurately be grey and fuzzy. For example, one may consider a presentation component such as a display device to be an I/O component. Also, processors have memory. The inventors recognize that such is the nature of the art, and reiterate that the diagram of FIG. 20 is merely illustrative of an exemplary computing device that can be used in connection with one or more aspects of the technology described herein. Distinction is not made between such categories as "workstation," "server," "laptop," "hand-held device," etc., as all are contemplated within the scope of FIG. 20 and reference to "computing device."  [0152] Computing device 2000 typically includes a variety of computer-readable media. Computer-readable media can be any available media that can be accessed by computing device 2000 and includes both volatile and nonvolatile media, removable and non-removable media, as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, 15-19 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20180046926A1 to Achin et al., (hereinafter referred to as “Achin”).

As per Claim 1, Achin teaches: A method of managing modifications to an allocation, comprising: 
generating a plurality of deltas to represent the modifications to the allocation; (in at least [0045] shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem)
determining a precedence for applying selective ones of the plurality of deltas based on one or more rules; (in at least [0133] The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212.)
applying the plurality of deltas to the allocation according to the precedence to generate an allocation instance; and (in at least [0186]  The system 100 may systematically evaluate various combinations of dimension reduction techniques and modeling techniques, prioritizing the combinations that the metadata indicate are most likely to succeed. The system 100 may further update this metadata based on the empirical performance of the combinations over time and incorporate new dimension reduction techniques as they are discovered.)
adapting the allocation instance into a predetermined location of a user interface. (in at least [0209] the user interface 120 presents the final results to the user. Based on this presentation, the user may refine the dataset (e.g., by returning to step 412), adjust the allocation of resources to executing modeling techniques (e.g., by returning to step 444), modify one or more of the modeling techniques to improve accuracy (e.g., by returning to step 430), alter the dataset (e.g., by returning to step 402), etc. [0468] categorical variables may have a very large number of values relative to the size of dataset. The user may wish to indicate either that the engine 110 should ignore categorical features that have more than a certain number of possible categories or limit the number of categories to the most frequent X, assigning all other values to an “Other” category. In all these situations, the user interface may present the user with the option of specifying this information for each feature detected (e.g., at step 412 of the method 400). [0471] The user interface may also allow the user to override the creation of such a feature, force the creation of such a feature, and override the suggested time frame threshold.)  

As per Claim 2, Achin teaches: The method of claim 1, wherein for a given modification to the allocation, generating a delta comprises 
generating a record of an incremental change that, when applied to the allocation, generates an instance of the allocation that incorporates the given modification. (in at least [0100] the search technique includes an incremental evaluation of the search space (e.g., using increasing fractions of a dataset) [0154] exploration engine 110 may control the granularity of the search space evaluation by selecting a modeling procedure P0 that is representative of (e.g., similar to) one or more other modeling procedures P1 . . . PN)

As per Claim 3
determining to apply a first delta prior to applying a second delta, based on a comparison of a first level of accuracy associated with a type of revision data associated with the first delta, and a second level of accuracy associated with a type of revision data associated with the second delta. (in at least [0198] maintaining a pure untouched test set that allows an accurate comparison of different models [0256] the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance. [0382] First, the engine 110 obtains the accuracy metric for a predictive model fitted on the sample using the modeling technique. The engine 110 can either perform this fitting from scratch or use a previous fitting. Then, for a given feature, the engine 110 takes all its values across all observations, shuffles them, and reassigns them (e.g., randomly reassigns them) to the observations. This random shuffling may reduce (e.g., destroy) any predictive value for that feature. The engine may then rescore the model on the dataset with the shuffled feature values, producing a new value for the accuracy metric. (Optionally before rescoring the fitted model on the shuffled dataset, the engine may refit the model to the shuffled dataset.) The decrease in the accuracy of the model indicates how much predictive value was lost and thus the feature's importance to the model and/or within the scope of the modeling technique. )

As per Claim 4, Achin teaches: The method of claim 3, wherein applying the first delta prior to applying the second delta is 
determined when the first level of accuracy is less than the second level of accuracy. (in at least [0395] the system 100 determines a first accuracy score of each of the fitted predictive models. The first accuracy score of a fitted model represents the accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem. [0397] the system 100 determines a second accuracy score of the fitted predictive model for the modified prediction problem. The second accuracy score represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem)

As per Claim 5, Achin teaches: The method of claim 4, wherein determining to apply the first delta prior to applying the second delta comprises 
determining to apply a first projection prior to applying a first budget or a first reforecast, or determining to apply a second budget prior to applying a second reforecast. (in at least [0379] a metric of feature importance may inform the evaluation of the dataset (e.g., step 408 of the method 400), the presentation of the evaluation to the user (e.g., at step 410 of the method 400), how the user refines the data set (e.g., at step 412 of the method 400), and/or which modeling techniques to try or suggest trying (e.g., at steps 422 and 424). For purpose (2), a metric of feature importance may inform the automated development of blended models (e.g., at step 432 of the method 400) and assist the user in understanding the relative performance of alternative models (e.g., at step 446 of the method 400).)

As per Claim 6, Achin teaches: The method of claim 3, 
wherein determining the precedence comprises determining a chronological order associated with the plurality of deltas. (in at least [0246] Such shifts may be caused by temporal change in a particular variable or drifts in the entire population.  [0351] Chronological down-sampling may be used, for example, for extremely high frequency data in which the variation in the data is lower that the frequency of the data...Most of the variation may be due to chronological factors)

As per Claim 7, Achin teaches: The method of claim 1, wherein determining the precedence comprises 
determining to exclude one or more of the plurality of deltas from being applied to the allocation.  (in at least [0245] new models may be generated exploring the modeling search space, in part or in full, with the new data included in the dataset. The re-exploration of the search space may be limited to a portion of the search space (e.g., limited to modeling techniques that performed well in the original search), or may cover the entire search space. In either case, the initial suitability scores for the modeling technique(s) that generated the deployed model(s) may be recalculated to reflect the performance of the deployed model(s) on the prediction problem. Users may choose to exclude some of the previous data to perform the recalculation [0341] The user may indicate a “skip range” in the data, which is a gap between the end of a training window (e.g., a time range of data used for training) and the start of a validation window (e.g., a time range of data used for validation) or a holdout window (e.g., a time range of data used for holdout testing). )


As per Claim 10, Achin teaches: One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, implement a method of managing modifications to an allocation, comprising: 
generating a plurality of deltas to represent modifications to the allocation; (in at least [0045] shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem)
proceeding in a chronological order associated with the plurality of deltas, generating an allocation instance by applying selective ones of the plurality of deltas to the allocation based on a precedence determined by one or more rules, comprising: (in at least [0133] The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212.)
applying two or more of the plurality of deltas in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of deltas, and (in at least [0198] maintaining a pure untouched test set that allows an accurate comparison of different models [0256] the ranked validation set performance assessments for the models, the option of comparing and ranking performance by other quality measures than the one used in the fitting process, and/or the opportunity to build ensemble models from those component models that exhibit the best individual performance. [0382] First, the engine 110 obtains the accuracy metric for a predictive model fitted on the sample using the modeling technique. The engine 110 can either perform this fitting from scratch or use a previous fitting. Then, for a given feature, the engine 110 takes all its values across all observations, shuffles them, and reassigns them (e.g., randomly reassigns them) to the observations. This random shuffling may reduce (e.g., destroy) any predictive value for that feature. The engine may then rescore the model on the dataset with the shuffled feature values, producing a new value for the accuracy metric. (Optionally before rescoring the fitted model on the shuffled dataset, the engine may refit the model to the shuffled dataset.) The decrease in the accuracy of the model indicates how much predictive value was lost and thus the feature's importance to the model and/or within the scope of the modeling technique. )
for a given type of revision data, exclude one or more of the plurality of deltas from being applied to the allocation based on a comparison of lengths of overlapping starting periods of the plurality of deltas; and (in at least [0029] the second subset of observations corresponds to a sliding testing window covering a first range of testing times and each observation included in the second subset is associated with a time within the first range of testing times, the fourth subset of observations corresponds to the sliding testing window covering a second range of testing times and each observation included in the fourth subset is associated with a time within the second range of testing times, and an earliest time in the first range of testing times is earlier than an earliest time in the second range of testing times. In some embodiments, the first testing time range partially overlaps the second training time range. [0346] Depending on the size of the data, the frequency of the data, the length of the skip range, and/or the forecast range, the engine 110 may select lengths for training ranges. For example, with daily observations and the skip and forecast ranges expressed in weeks, months, or years (or corresponding multiples of days such as 7, 30, and 365), the engine may select training ranges of a whole number of weeks, months, or years. The length of these training windows may depend on the total number of observations, total amount of data, total amount of variation in target and predictor variables over time, the amount of seasonal variation exhibited by the variables, the consistency of variation in these variables over different time windows, and/or the target length of the forecast period. [0347] With the desired number of training and validation ranges and the length of these ranges plus the skip range, the engine 110 can divide up the dataset into a consistent series of training and validation ranges.)
adapting the allocation instance into a predetermined location of a user interface.  (in at least [0209] the user interface 120 presents the final results to the user. Based on this presentation, the user may refine the dataset (e.g., by returning to step 412), adjust the allocation of resources to executing modeling techniques (e.g., by returning to step 444), modify one or more of the modeling techniques to improve accuracy (e.g., by returning to step 430), alter the dataset (e.g., by returning to step 402), etc. [0468] categorical variables may have a very large number of values relative to the size of dataset. The user may wish to indicate either that the engine 110 should ignore categorical features that have more than a certain number of possible categories or limit the number of categories to the most frequent X, assigning all other values to an “Other” category. In all these situations, the user interface may present the user with the option of specifying this information for each feature detected (e.g., at step 412 of the method 400). [0471] The user interface may also allow the user to override the creation of such a feature, force the creation of such a feature, and override the suggested time frame threshold.)  



As per Claim 15
generate the plurality of deltas to represent the modifications to the allocation; (in at least [0045] shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem)
determine a precedence for applying selective ones of the plurality of deltas based on one or more rules; (in at least [0133] The exploration engine 110 may prioritize the evaluation of the modeling techniques in modeling technique library 130 based on a prioritization scheme encoded by a modeling methodology selected from the modeling methodology library 212.)
apply the plurality of deltas to the allocation according to the precedence to generate an allocation instance;  (in at least [0186]  The system 100 may systematically evaluate various combinations of dimension reduction techniques and modeling techniques, prioritizing the combinations that the metadata indicate are most likely to succeed. The system 100 may further update this metadata based on the empirical performance of the combinations over time and incorporate new dimension reduction techniques as they are discovered.)
adapt the allocation instance for presentation in a predetermined location of a computer-implemented user interface; and (in at least [0209] the user interface 120 presents the final results to the user. Based on this presentation, the user may refine the dataset (e.g., by returning to step 412), adjust the allocation of resources to executing modeling techniques (e.g., by returning to step 444), modify one or more of the modeling techniques to improve accuracy (e.g., by returning to step 430), alter the dataset (e.g., by returning to step 402), etc. [0468] categorical variables may have a very large number of values relative to the size of dataset. The user may wish to indicate either that the engine 110 should ignore categorical features that have more than a certain number of possible categories or limit the number of categories to the most frequent X, assigning all other values to an “Other” category. In all these situations, the user interface may present the user with the option of specifying this information for each feature detected (e.g., at step 412 of the method 400). [0471] The user interface may also allow the user to override the creation of such a feature, force the creation of such a feature, and override the suggested time frame threshold
communicate the adapted allocation instance to a user device for presentation in the computer-implemented interface. (in at least [0283] server 550 may use communications module 556 to communicate the outputs of the predictive modeling module 552 to the client 510, and/or to oversee execution of modeling techniques on processing node(s) 570.)


As per Claim 11-13 and 16-19, for One or more computer-storage media (see at least Achin [0477]) and a system (see at least Achin [0016]), respectively, substantially recite the subject matter of Claim 2-7 and are rejected based on the same reasoning and rationale.



Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 9, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20180046926A1 to Achin et al., (hereinafter referred to as “Achin”) in view of US Patent Publication to US20090138307A1 to Belcsak et al. (hereinafter referred to as “Belcsak”) 

As per Claim 8, Achin teaches:  The method of claim 7, wherein determining to exclude one or more of the plurality of deltas comprises: 
for deltas of a given type, determining to exclude a first delta ... a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta. (in at least [0029] the second subset of observations corresponds to a sliding testing window covering a first range of testing times and each observation included in the second subset is associated with a time within the first range of testing times, the fourth subset of observations corresponds to the sliding testing window covering a second range of testing times and each observation included in the fourth subset is associated with a time within the second range of testing times, and an earliest time in the first range of testing times is earlier than an earliest time in the second range of testing times. In some embodiments, the first testing time range partially overlaps the second training time range. [0346] Depending on the size of the data, the frequency of the data, the length of the skip range, and/or the forecast range, the engine 110 may select lengths for training ranges. For example, with daily observations and the skip and forecast ranges expressed in weeks, months, or years (or corresponding multiples of days such as 7, 30, and 365), the engine may select training ranges of a whole number of weeks, months, or years. The length of these training windows may depend on the total number of observations, total amount of data, total amount of variation in target and predictor variables over time, the amount of seasonal variation exhibited by the variables, the consistency of variation in these variables over different time windows, and/or the target length of the forecast period. [0347] With the desired number of training and validation ranges and the length of these ranges plus the skip range, the engine 110 can divide up the dataset into a consistent series of training and validation ranges.)

While implied, Achin do not expressly disclose the following feature, which however are taught by Belcsak:
for deltas of a given type, determining to exclude a first delta when a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Achin by, ....A financial scenario modeling and analysis tool, including a graphical user interface which enables a user of the tool to create a graphical model of a financial scenario, generally including at least one financial transaction, on a display screen, and an engine operable, in response to creation of the graphical model, to automatically generate information, such as financial or mathematical information, which at least partially models at least a part of the financial scenario using information collected by the engine during creation of the graphical model. The graphical user interface enables the user to create party graphics respectively representing parties to the financial deal, and to generate financial instrument graphics representing financial instruments, wherein each financial instrument graphic connects two of the party graphics. The engine generates, in response to the creation of a graphical model, an instrument information, such as an object or template, for each of the instruments in the graphical model. The tool includes a natural date language and a formula language for use in modeling a scenario.…automatically obtain and generate information relating to a particular financial transaction or scenario in response to inputs from the user. The software engine and the CAD-like graphical user interface have been designed to work cooperatively together in order to create a graphical representation of the particular transaction or scenario on the screen of the analyst's computer...drawing a scenario, such as a proposed financial deal, using the interface, the interface enables the user to enter data and formulas, edit the information automatically generated by the engine...to further define the scenario in a manner which enables the engine to fully model and analyze the scenario....Once the deal is optimized, the results can be viewed by the user using the interface. The scenario can also be modified by the user and new results based on the modification can be viewed. When the visual representation of the scenario is modified, the engine automatically modifies the information previously generated in a manner which corresponds to the modification to the visual representation...The graphical user interface also enables the user to enter and define date information relating to the financial transaction for use by the engine. The graphical user interface may be operable to display the date information in graphical form on the display screen. The tool may enable the date information to be entered using a natural date language, wherein the engine is operable to process the date information from the natural date language...graphical user interface enables the user to modify the graphical model of the financial scenario, and the engine is operable, in response to the modification of the graphical model, to modify the information previously generated in accordance with the modification of the graphical model...the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date , as taught by  Belcsak, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Ahmadi with the motivation of, ...The tool enables optimization of optimizable parameters defined in the scenario, and includes a user-friendly, book-like and CAD-like user interface... allow the analyst to cause this graphical representation to be manipulated, modified or revised so that information useful to many different aspects of the transaction or scenario can be quickly and easily obtained. The end result is a system that is easy to use, extremely flexible, and far more efficient than prior financial analysis tools...enable the analyst to easily change variables or to easily view the resulting change in the transaction... enable a user to model the financial deal visually and mathematically and in a manner which enables interfunctionality and dependency between the visual model and the mathematical model...to deal with higher levels of complexity and the ever expanding universe of evolving financial products in use today, and which will be used in the future...to be able to discern the exact relationships and variables of a model that another analyst may have been manipulating when the model was being built and later modified...provide a much more user friendly, flexible tool incorporating easy to understand graphics and interfaces to enable more efficient and practical application of the tool...facilitates, among other things: the ability to see partial results while building a model; a short learning curve; the ability to make changes when the user views the results of the analysis; flexible “point and click” interfacing; easy handling of indexed data; integrated and automatic handling of certain variables, e.g., taxes and accrual; menu of building blocks, e.g., loans, rents, fees, purchases, etc.; menu of built in reports; and an interactive and intelligent graphical representation of the model...gives the user the ability to instruct the engine to attempt to optimize the scenario, either directly or by creating formulations to be optimized and passing the formulations to a separate optimizing program..., as recited in Belcsak.


As per Claim 9, Achin teaches:  The method of claim 8, wherein determining to exclude the first delta when the starting period of the first delta overlaps with the starting period of the second delta, and the starting period of the second delta is shorter than the starting period of the first delta, comprises 
determining to apply a third delta with a starting period of a month instead of a fourth delta with a starting period of a quarter year or a half year, or determining to apply a fifth delta with a starting period of a quarter year instead of a sixth delta with a starting period of a half year. (in at least [0346] The engine 110 may use an internal objective function that weights these factors to choose the length of the training windows (e.g., the optimal length). [0349]  In the case of time series data, each fraction may end on the last observation in the training window, the initial fraction may start such that its fractional training window is a logical multiple of the validation window, and bigger fractions may use bigger multiples. For example, validation windows measured in weeks may use a first fraction starting 4 weeks before the end of the training window, a second fraction starting 8 weeks before, the third 12 weeks, etc. Validation windows measured in months may use a first fraction starting 3 months before the end of the training window, a second fraction starting 6 months before, the third 9 months, the fourth 12 months, etc. Validation windows measured in years may use a first fraction starting 4 years before the end of the training window, a second fraction starting 8 years before, the third 12 years; alternatively, the fractional periods may be 5, 10, and 15 years before the end of the training window. Fractions may increase linearly (e.g., 3, 6, 9, 12 periods or 4, 8, 12, 16 periods) or geometrically (e.g., 3, 6, 12, 24 periods or 4, 8, 16, 32 periods). Exponential increases in fractions are also possible (e.g., 3, 6, 24, 192 periods or 4, 8, 32, 256 periods), as are idiosyncratic schedules based on the problem domain and/or analysis of the data.)


As per Claim 14 and 20, for One or more computer-storage media (see at least Achin [0477]) and a system (see at least Achin [0016]), respectively, substantially recite the subject matter of Claim 8-9 and are rejected based on the same reasoning and rationale.
Conclusion
Maluf, US8224472B1, A system for managing a project that includes multiple tasks and a plurality of workers. Input information includes characterizations based upon a human model, a team model and a product model. Periodic reports, such as one or more of a monthly report, a task plan report, a schedule report, a budget report and a risk management report, are generated and made available for display or further analysis or collection into a customized report template. An extensible database allows searching for information based upon context and upon content. Seven different types of project risks are addressed, including non-availability of required skill mix of workers. The system can be configured to exchange data and results with corresponding portions of similar project analyses, and to provide user-specific access to specified information.

Brose US20050004856A1, The present invention provides systems and methods for facilitating financial advising and planning for a user using a stochastic modeling module. In accordance with an exemplary embodiment of the present invention, the system includes a portfolio integration module for facilitating integration of a user's goals, assets, savings, and risk tolerance to facilitate analyzing and developing a customized strategy for financial portfolio planning of the user. A portfolio reconciler module in communication with the portfolio integration module facilitates comparison of the customized strategy to other strategies and projected user financial decisions in order to further facilitate the financial portfolio planning of the user. A stochastic modeling module in communication with the portfolio integration module and the portfolio reconciler module for facilitating use of data from the portfolio integration module and the portfolio reconciler module in a stochastic modeling analysis using a synchronous stationary bootstrap sampling method to facilitate creation of a proposed situation portfolio for the user. A simulator module in communication with the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module for facilitating forecasting the effects of the proposed situation portfolio on the user's portfolio, and monitoring, simulating, designing, and testing the portfolio integration module, the portfolio reconciler module, and the stochastic modeling module.

PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623